DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed August 16, 2022 has been entered.  Claims 1-2, 4-13, 15-17, and 21-25 remain pending in the application.  Claims 3, 14, 18-20 are cancelled.  The attached PTO-892 Notice of References Cited form is attached and lists the references mentioned by the Examiner during the July 18, 2022.

Allowable Subject Matter
Claims 1-2, 4-13, 15-17, and 21-25 are allowed.  The following is an examiner’s statement of reasons for allowance:  With respect to independent claims 1, 4, 13 and 15, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:  
Claim 1:  a removable panel with a panel body wherein rotation of the actuator in a first rotational direction drives each of the latches from the open position of the latch to the closed position of the latch, and rotation of the actuator in a second rotational direction opposite the first rotational direction drives each of the latches from the closed position of the latch to the open position of the latch; wherein the second end of at least one of the latch links is pivotally connected to the actuator.
Claims 4 and 15:  a removable panel with a panel body wherein rotation of the actuator in a first rotational direction drives each of the latches from the open position of the latch to the closed position of the latch, and rotation of the actuator in a second rotational direction opposite the first rotational direction drives each of the latches from the closed position of the latch to the open position of the latch; wherein the second end of at least one of the latch links is secured to an intermediate rotary member fixed to the panel body for rotation about an intermediate rotary member axis.
Claim 13:  a removable panel with a panel body wherein rotation of the actuator in a first rotational direction drives each of the latches from the open position of the latch to the closed position of the latch, and rotation of the actuator in a second rotational direction opposite the first rotational direction drives each of the latches from the closed position of the latch to the open position of the latch; wherein the second end of at least one of the latch links is secured to the actuator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



/J.E.H./Examiner, Art Unit 3612